
	
		I
		112th CONGRESS
		1st Session
		H. R. 1312
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2011
			Mr. King of New York
			 (for himself, Mr. Welch,
			 Mr. Lamborn,
			 Mr. Grimm,
			 Mr. Young of Florida,
			 Mr. Buchanan,
			 Mr. Olson, and
			 Mr. Poe of Texas) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Veterans’
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow an
		  increased work opportunity credit with respect to recent veterans, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Jobs for Veterans Act of
			 2011.
		2.Work opportunity
			 credit for recent veterans
			(a)Work opportunity
			 credit
				(1)In
			 generalSection 51 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						(l)Special rules
				for veteransFor purposes of
				this subpart—
							(1)In
				generalIn the case of an individual who is an applicable veteran
				who begins work for the employer after December 31, 2010, but before January 1,
				2013, the following rules shall apply:
								(A)Applicable
				veteranSuch individual shall be treated as a member of a
				targeted group.
								(B)Increased
				percentageSubsection (a) shall be applied by substituting
				100 percent for 40 percent.
								(C)Wage
				limitationParagraph (3) of subsection (b) shall be
				applied—
									(i)by
				substituting $5,000 for $6,000, and
									(ii)without regard to
				the parenthetical therein.
									(D)Minimum
				employment periodsSubparagraph (A) of subsection (i)(3) shall be
				applied by substituting 0 percent for 25
				percent.
								(E)Disabled
				veteransIn the case of such an individual who is a qualified
				veteran by reason of subsection (d)(3)(A)(ii), the credit determined with
				respect to such individual under the rules of this subsection shall be in
				addition to any credit allowable with respect to such individual under this
				section determined without regard to this subsection.
								(2)Applicable
				veteranThe term applicable veteran means any
				veteran (as defined in subsection (d)(3)(B)) who is certified by the designated
				local agency as having been discharged or released from active duty in the
				Armed Forces of the United States after September 11, 2001.
							(3)Election to have
				subsection not applyA taxpayer may elect (at such time and in
				such form and manner as the Secretary shall prescribe) to have this subsection
				not apply with respect to an individual for any taxable year.
							(4)Special
				ruleFor purposes of this subsection, this section shall be
				deemed to remain in effect with respect to individuals who begin work for the
				employer after December 31, 2011, and before January 1,
				2013.
							.
				(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to
			 individuals who begin work for the employer after December 31, 2010.
				(b)OffsetThe
			 amounts otherwise authorized to be appropriated to the Department of Veterans
			 Affairs for General Administration are hereby reduced as follows:
				(1)The amount for
			 fiscal year 2011 is reduced by $5,000,000.
				(2)The amount for
			 fiscal year 2012 is reduced by $5,000,000.
				
